In an action, inter alia, to compel specific performance of an option to purchase real property, plaintiff appeals from a judgment of the Supreme Court, Queens County, dated June 28, 1978, which, after a nonjury trial, is in favor of defendant. Judgment reversed, on the law, and new trial granted, with costs to appellant to abide the event. It was error to exclude testimony by plaintiff’s attorney as to a conversation he had with the defendant’s deceased predecessor in title as to the intent of the parties with respect to the meaning of a purchase-option provision in the lease in suit. A new trial is required in order to ascertain the intent of the parties as to the option provision (see Three Star Offset Print, v Daniels, 58 AD2d 862). Hopkins, J. P., Lazer, Cohalan and Martuscello, JJ., concur.
25